JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00921-CV

               IN RE COMMITMENT OF DENNIS RAY STUTEVILLE


Appeal from the 435th District Court of Montgomery County. (Tr. Ct. No. 12-12-13060-
                                         CV).

       This case is an appeal from the final judgment signed by the trial court on July 2,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 10, 2015.

Panel consists of Justices Jennings, Massengale, and Lloyd. Opinion delivered by Justice
Lloyd.